Citation Nr: 1703342	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a timely substantive appeal was submitted regarding a notice of disagreement received November 18, 2002.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 29, 1973 to July 25, 1978 and from January 8, 1980 to January 11, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an as of yet known rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge (VLJ) in April 19, 2013.  In September 2016, the Veteran was informed that the Veteran's Law Judge who conducted his hearing in April 2013 hearing has since left the Board.  He was offered an opportunity to have a new hearing conducted by a different Veteran's Law Judge.  The Veteran responded in an October 14, 2016 correspondence; writing he did not want a new hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to attempt to reconstruct the Veteran's claims folder. 

At present, the only claims folder currently available to the Board is that contained in the Veterans Benefits Management System (VBMS) and Virtual VA.  Neither of those databases contains the relevant evidence pertaining to the instant appeal.  The Board notes that there is indicia in the claims file that additional evidence was of record.  The hearing testimony on April 2013 indicates that there was November 18, 2002 Notice of Disagreement which was contained in the claims file, a statement from the Veteran submitted in May 28, 2004.  Additional indicia is contained in a June 4, 2007 rating decision which states that the evidence in the claims file contained outpatient treatment reports from VA outpatient Clinic, Orlando, for the period July 2004 to March 2004; a VA examination conducted on August 20, 2005, at VA outpatient Clinic, Orlando; and a VA Form 21-8940, Veteran Application for Increased Compensation Based on Unemployability dated January 8, 2007.  Accordingly, the matter must be remanded to attempt to reconstruct the claims folder.  

Accordingly, the case is REMANDED for the following action:

Undertake whatever action is necessary to reconstruct the Veteran's claims file to obtain the evidence that appears to be missing that was in the file previously, to include that identified in this remand. Once that action is complete, return the file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



